DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "each combination" in line 10, claim 1, fifth line and recites the limitation “a pusher body of a combination”.  There is insufficient antecedent basis for these limitations in the claim.
Further 35 U.S.C. 112(b) rejections, it is noted the specification, except in two places, refers to “combinations” but in some claims the word “combination” has been amended to “assemblies”.  Both the word “combination” and “assemblies” occur in the claims and it is not clear if they refer to the same thing.  By way of example, this confusion is the basis of the rejection of claim 1.  The confusion occurs in other claims as well.
This rejection is based on the claim language as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9540184 to Groot et al.
With respect to claim 1, Groot discloses a sorting system for sorting products (col. 1, lines13-14) comprising:
a central control system (col. 7, lines 10-11);
a plurality of successive assemblies, located one after another, each of the assemblies including 
an elongated carrying body (see numeral 11 in fig. 1 and col. 1, lines15) and 
a pusher body movable in a direction of movement following a path along which a plurality of sorting locations (col. 1, lines 26-28) are provided;
wherein the carrying bodies extend parallel to each other and perpendicular to the direction of movement (see Figs. 1 and 2) and 
each one of the carrying bodies is configured to carry a product to be sorted (see numeral 11 in Fig. 1 and col. 4, line 13), 
the sorting system further comprising a 
displacing device for moving the assemblies in the direction of movement along the path (col. 4, lines 1-3), 

for pushing a product carried by the carrying body off of the carrying body with the pusher body (see numeral 21, col. 4, line 59), 
as well as with an on-board control system (col. 4, line 59 to col. 5, line 19) that is configured to receive destination data emanating from the central control system relating to the sorting location w here a product to be sorted should be pushed off of the carrying body and for driving the on-board driving device hereto,
a distance-determining device (col. 6, line 66 to col. 7, line 12) that is configured to determine a distance parameter that is related to the, or at least a, distance viewed in the sorting direction between a pusher body of a combination, of which the carrying body carries a product to be sorted and the product to be sorted carried by the carrying body and for sending the distance parameter to the on-board control system and wherein the on-board control system is configured to control the on-board driving device of the combination based on the distance parameter.

With respect to claim 2, Groot discloses wherein the distance-determining device is also configured to determine an orientation parameter that is related to an orientation of the product to be sorted carried by the carrying body relative to the direction of movement wherein the on-board control system is configured to control the 

With respect to claim 20, Groot discloses the distance-determining device comprises an off-board distance-determining device that is installed along the path, said off-bard distance-determining device being configured to determine the distance between a pusher body of a combination and a product to be sorted that is carried by the carrying body of the respective combination and for sending distance data relating to this distance (col. 7, lines 7-9).

With respect to claim 21, Groot discloses the off-board distance-determining device comprises a camera that is installed above the path (col. 7, lines 7-9).

Allowable Subject Matter
Claims 3-19 and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651